NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         APR 2 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-10308

                Plaintiff-Appellee,             D.C. No.
                                                2:14-cr-00184-GEB-1
 v.

RODERICK EARL VANGA,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                      Argued and Submitted March 13, 2018
                           San Francisco, California

Before: PAEZ and IKUTA, Circuit Judges, and VITALIANO,** District Judge.

      Roderick Earl Vanga appeals from the district court’s entry of judgment and

sentence following his guilty plea to one count of violating 18 U.S.C. § 751(a).

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.
1.    We hold that the district court did not improperly deny Vanga his Sixth

Amendment right to represent himself. Although the Sixth Amendment guarantees

a criminal defendant the right to represent himself, Faretta v. California, 422 U.S.

806, 819 (1975), a defendant who wishes to proceed pro se “must make a timely,

unequivocal, voluntary, and intelligent request.” United States v. Farias, 618 F.3d

1049, 1051 (9th Cir. 2010) (footnote, alteration, and quotation marks omitted). “If

he equivocates, he is presumed to have requested the assistance of counsel.”

Adams v. Carroll, 875 F.2d 1441, 1444 (9th Cir. 1989). While “[w]e have not yet

clarified whether [a] denial of a request to proceed pro se is reviewed de novo or

for abuse of discretion,” United States v. Maness, 566 F.3d 894, 896 n.2 (9th Cir.

2009), we review a district court’s factual findings underlying such a denial for

clear error, including a finding that a request was equivocal. United States v.

Mendez-Sanchez, 563 F.3d 935, 944 (9th Cir. 2009).

      The district court did not clearly err in finding Vanga’s self-representation

requests equivocal. Although a defendant’s conditional request may be

unequivocal under limited circumstances, see Adams, 875 F.2d at 1445, the

conditions Vanga placed on his self-representation requests—including library

access to a “full scope of federal law,” regular, business-hours access to advisory

counsel and/or a paralegal and/or an investigator, and obtaining a continuance to




                                          2
present his untimely, meritless jurisdictional motion—were inapposite and made

his requests equivocal.

2.    We further hold that the district court did not abuse its discretion in denying

substitute counsel. We consider three factors in evaluating whether a district court

abused its discretion in denying a motion to substitute counsel: “(1) the adequacy

of the district court's inquiry; (2) the extent of the conflict between the defendant

and counsel; and (3) the timeliness of defendant's motion.” United States v.

Velazquez, 855 F.3d 1021, 1034 (9th Cir. 2017) (quoting United States v. Reyes-

Bosque, 596 F.3d 1017, 1033 (9th Cir. 2010)). Vanga focuses on the second

factor, arguing that there was a complete breakdown in communications between

Vanga and defense counsel that could not be reconciled. But Vanga “must show

that there was an ‘extensive, irreconcilable conflict’ between himself and his

appointed counsel,” Mendez-Sanchez, 563 F.3d at 943 (quoting United States v.

Smith, 282 F.3d 758, 763 (9th Cir. 2002)), that led to “a significant breakdown in

communication that substantially interfered with the attorney-client relationship.”

United States v. Adelzo-Gonzalez, 268 F.3d 772, 779 (9th Cir. 2001).

      We hold that there was no “extensive, irreconcilable” conflict that required

the district court to grant the request for substitution of counsel. Indeed, Vanga

repeatedly affirmed his desire to continue with his appointed counsel. Reviewing

the record as a whole, we conclude that the conflict between Vanga and his counsel


                                           3
arose from Vanga’s disagreement with his counsel’s litigation tactics, as well as

from Vanga’s “general unreasonableness or manufactured discontent,” rather than

from a genuine extensive and irreconcilable conflict. See Smith, 282 F.3d at 763–

64 (affirming denial of substitute counsel where defendant disagreed with

attorney’s wording of discovery motion and cut off communication after counsel

refused to use defendant’s wording, noting that “[l]itigation tactics are decisions

generally left to defense counsel” and concluding that the disagreement apparently

arose from defendant’s “general unreasonableness or manufactured discontent”

(quoting United States v. Walker, 915 F.2d 480, 484 (9th Cir. 1990))).

3.    Because we affirm Vanga’s conviction, we deny as moot Vanga’s request

that his case should be assigned to a different district judge on remand. We note,

however, that this case is not an example of a “rare and extraordinary

circumstance[]” that would warrant reassignment. See Krechman v. Cnty. of

Riverside, 723 F.3d 1104, 1112 (9th Cir. 2013) (quoting United Nat. Ins. Co. v.

R&D Latex Corp., 242 F.3d 1102, 1118 (9th Cir 2001)).

      AFFIRMED.




                                          4